Exhibit 117

   EX. 117-1
EX. 117-2
EX. 117-3
EX. 117-4
EX. 117-5
EX. 117-6
EX. 117-7
EX. 117-8
EX. 117-9
EX. 117-10
EX. 117-11
EX. 117-12
EX. 117-13
EX. 117-14
EX. 117-15
EX. 117-16
EX. 117-17
EX. 117-18
EX. 117-19
EX. 117-20
EX. 117-21
EX. 117-22
EX. 117-23
EX. 117-24
EX. 117-25
EX. 117-26
EX. 117-27
EX. 117-28
EX. 117-29
EX. 117-30
EX. 117-31
EX. 117-32
EX. 117-33
EX. 117-34
EX. 117-35
EX. 117-36
EX. 117-37
EX. 117-38
             MLF0025179
EX. 117-39
             MLF0025180
EX. 117-40
             MLF0025474
EX. 117-41
             MLF0025475
EX. 117-42
             MLF0025511
EX. 117-43
             MLF0025658
EX. 117-44
             MLF0026029
EX. 117-45
             MLF0026028
EX. 117-46
             MLF0026146
EX. 117-47
             MLF0026147
EX. 117-48
             MLF0026148
EX. 117-49
             MLF0026222
EX. 117-50
             MLF0026223
EX. 117-51
             MLF0026224
EX. 117-52
             MLF0026278
EX. 117-53
             MLF0026279
EX. 117-54
             MLF0026280
EX. 117-55
             MLF0026281
EX. 117-56
             MLF0026506
EX. 117-57
             MLF0026507
EX. 117-58
             MLF0026688
EX. 117-59
             MLF0026686
EX. 117-60
             MLF0026687
EX. 117-61
             MLF0026711
EX. 117-62
             MLF0026712
EX. 117-63
             MLF0026713
EX. 117-64
             MLF0026714
EX. 117-65
             MLF0026715
EX. 117-66
             MLF0026813
EX. 117-67
             MLF0026814
EX. 117-68
             MLF0026905
EX. 117-69
             MLF0026906
EX. 117-70
             MLF0026907
EX. 117-71
             MLF0027011
EX. 117-72
             MLF0027057
EX. 117-73
             MLF0027058
EX. 117-74
             MLF0027059
EX. 117-75
             MLF0027060
EX. 117-76
             MLF0027061
EX. 117-77
             MLF0027062
EX. 117-78
             MLF0027063
EX. 117-79
             MLF0027064
EX. 117-80
             MLF0027203
EX. 117-81
             MLF0027277
EX. 117-82
             MLF0027332
EX. 117-83
             MLF0027333
EX. 117-84
             MLF0027389
EX. 117-85
             MLF0027390
EX. 117-86
             MLF0027435
EX. 117-87
             MLF0027436
EX. 117-88
             MLF0027508
EX. 117-89
             MLF0027509
EX. 117-90
             MLF0027510
EX. 117-91
             MLF0027511
EX. 117-92
             MLF0027512
EX. 117-93
             MLF0027513
EX. 117-94
             MLF0027514
EX. 117-95
             MLF0027515
EX. 117-96
             MLF0027647
EX. 117-97
             MLF0027648
EX. 117-98
             MLF0027649
EX. 117-99
             MLF0027650
EX. 117-100
EX. 117-101
EX. 117-102
EX. 117-103
EX. 117-104
              MLF0028636
EX. 117-105
              MLF0028632
EX. 117-106
              MLF0028633
EX. 117-107
              MLF0028634
EX. 117-108
              MLF0028635
EX. 117-109
              MLF0028768
EX. 117-110
              MLF0028767
EX. 117-111
              MLF0028868
EX. 117-112
              MLF0028866
EX. 117-113
              MLF0028867
EX. 117-114
              MLF0029063
EX. 117-115
              MLF0029064
EX. 117-116
              MLF0029061
EX. 117-117
              MLF0029062
EX. 117-118
              MLF0029090
EX. 117-119
              MLF0029089
EX. 117-120
              MLF0029406
EX. 117-121
              MLF0029404
EX. 117-122
              MLF0029405
EX. 117-123
              MLF0029742
EX. 117-124
              MLF0029743
EX. 117-125
              MLF0029744
EX. 117-126
              MLF0029712
EX. 117-127
              MLF0030060
EX. 117-128
              MLF0030061
EX. 117-129
              MLF0030057
EX. 117-130
              MLF0030058
EX. 117-131
              MLF0030059
EX. 117-132
              MLF0030571
EX. 117-133
              MLF0030592
EX. 117-134
              MLF0030605
EX. 117-135
              MLF0030606
EX. 117-136
              MLF0030607
EX. 117-137
              MLF0031581
EX. 117-138
              MLF0031559
EX. 117-139
              MLF0031579
EX. 117-140
              MLF0031580
EX. 117-141
              MLF0031848
EX. 117-142
              MLF0031846
EX. 117-143
              MLF0031847
EX. 117-144
              MLF0031977
EX. 117-145
              MLF0031965
EX. 117-146
              MLF0031966
EX. 117-147
EX. 117-148
EX. 117-149
              MLF0031999
EX. 117-150
              MLF0031997
EX. 117-151
              MLF0031998
EX. 117-152
              MLF0032142
EX. 117-153
              MLF0032143
EX. 117-154
              MLF0032144
EX. 117-155
              MLF0032145
EX. 117-156
              MLF0032130
EX. 117-157
              MLF0032131
EX. 117-158
              MLF0032337
EX. 117-159
              MLF0032338
EX. 117-160
              MLF0032335
EX. 117-161
              MLF0032336
EX. 117-162
              MLF0032380
EX. 117-163
              MLF0032378
EX. 117-164
              MLF0032379
EX. 117-165
              MLF0032383
EX. 117-166
              MLF0032381
EX. 117-167
              MLF0032382
EX. 117-168
              MLF0032582
EX. 117-169
              MLF0032568
EX. 117-170
              MLF0032569
EX. 117-171
              MLF0032747
EX. 117-172
              MLF0032721
EX. 117-173
              MLF0032722
EX. 117-174
              MLF0032993
EX. 117-175
              MLF0033129
EX. 117-176
              MLF0032995
EX. 117-177
              MLF0032996
EX. 117-178
              MLF0033520
EX. 117-179
              MLF0033521
EX. 117-180
              MLF0033518
EX. 117-181
              MLF0033519
EX. 117-182
              MLF0033463
EX. 117-183
              MLF0033464
EX. 117-184
              MLF0033461
EX. 117-185
              MLF0033462
EX. 117-186
              MLF0033709
EX. 117-187
              MLF0033710
EX. 117-188
              MLF0033707
EX. 117-189
              MLF0033708
EX. 117-190
              MLF0033681
EX. 117-191
              MLF0033682
EX. 117-192
              MLF0033905
EX. 117-193
              MLF0033868
EX. 117-194
              MLF0033869
EX. 117-195
              MLF0034259
EX. 117-196
              MLF0034178
EX. 117-197
              MLF0034179
EX. 117-198
              MLF0034326
EX. 117-199
              MLF0034324
EX. 117-200
              MLF0034325
EX. 117-201
              MLF0035084
EX. 117-202
              MLF0035081
EX. 117-203
              MLF0035082
EX. 117-204
              MLF0035264
EX. 117-205
              MLF0035262
EX. 117-206
              MLF0035263
EX. 117-207
              MLF0035310
EX. 117-208
              MLF0035307
EX. 117-209
              MLF0035308
EX. 117-210
              MLF0035406
EX. 117-211
              MLF0035407
EX. 117-212
              MLF0035408
EX. 117-213
              MLF0035537
EX. 117-214
              MLF0035538
EX. 117-215
              MLF0035539
EX. 117-216
              MLF0035540
